Liang v Yi Jing Tan (2017 NY Slip Op 08363)





Liang v Yi Jing Tan


2017 NY Slip Op 08363


Decided on November 29, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
SHERI S. ROMAN
FRANCESCA E. CONNOLLY, JJ.


2015-05929
 (Index No. 7424/08)

[*1]Gary Liang, as asignee of Yeechiu Chung Liang, individually and as a shareholder of EW Studio, Inc., respondent, 
vYi Jing Tan, et al., defendants; Wei Ji, nonparty-appellant.


Wei Ji, New York, NY, nonparty-appellant pro se.
Wang Law Office, PLLC, Flushing, NY (Chunyu Jean Wang of counsel), for respondent.
In an action, inter alia, to recover damages for conversion and fraud, nonparty Wei Ji appeals from an order of the Supreme Court, Queens County (Grays, J.), dated March 24, 2015, which denied her motion to "reargue and reconsider" the plaintiff's application to impose a sanction against her in the amount of $3,255.

DECISION & ORDER
Motion by the plaintiff, inter alia, to dismiss the appeal on the ground that no appeal lies from an order denying reargument. By decision and order on motion of this Court dated February 11, 2016, that branch of the motion which is to dismiss the appeal on the ground that no appeal lies from an order denying reargument was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the submission of the appeal, it is
ORDERED that the branch of the motion which is to dismiss the appeal on the ground that no appeal lies from an order denying reargument is granted; and it is further,
ORDERED that the appeal is dismissed, with costs.
The motion of nonparty Wei Ji, denominated as one to "reargue and reconsider" the plaintiff's application to impose a sanction against her in the amount of $3,255, was, in actuality, a motion for reargument. As the denial of a motion for reargument is not appealable (see George v Yoma Dev. Group, Inc., 83 AD3d 776; Coccia v Liotti, 70 AD3d 747, 759; Tokio Mar. & Fire Ins. Co., Ltd. v Borgia, 11 AD3d 603), the appeal must be dismissed (see George v Yoma Dev. Group, Inc., 83 AD3d 776; Fahey v County of Nassau, 111 AD2d 214). The appellant's contention that the motion should be treated as one to renew or vacate is not properly before us, as it is raised for the first time in her reply brief on appeal (see Barone v 1116 Ave. H Realty, LLC, 151 AD3d 928, 929; Matter of Lemma v Nassau County Police Officer Indem. Bd., 147 AD3d 760, 763).
ENG, P.J., RIVERA, ROMAN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court